Citation Nr: 0621808	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-24 742A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated at 30 percent disabling.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision by the RO which 
granted an increased evaluation to 30 percent for PTSD.


FINDINGS OF FACT

1.  The veteran has suffered severe occupational and social 
impairment due to his non-service connected alcohol, cocaine, 
and marijuana dependence, currently in remission.

2.  The veteran's PTSD is manifested by some occupational and 
social impairment.  While he generally functions 
satisfactorily when abstinent, with routine behavior, self-
care, and normal conversation, he also displays symptoms of 
depressed mood; intrusive recollections, sleep impairment 
with recurrent dreams, and avoidance of events that trigger 
wartime memories, and panic attacks; he does not exhibit 
anything approximating flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking, 
or disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD symptoms have worsened, 
have affected him ever since service and prevented him from 
reaching his full potential, and therefore deserve an 
evaluation higher than 30 percent.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A.
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, the Board finds that VA satisfied its 
duty to notify.  By a VCAA notice letter sent to the 
appellant in December 2002 before the RO issued its February 
2003 unfavorable decision (unfavorable to the extent that the 
evaluation for the veteran's PTSD was only increased to 30 
percent) on the veteran's claim for increased rating for his 
service-connected PTSD.  The letter, among other things, 
informed him of the evidence necessary to establish a higher 
evaluation for his PTSD.  He was notified of his and VA's 
respective duties for obtaining evidence, and was asked to 
send the information describing additional evidence for VA to 
obtain.  He was requested to send copies of any private 
treatment records, as well as copies of any active duty or 
reserve records, including medical records that he had in his 
possession.  He was also informed that he could submit 
statements of his own, or from others, describing his 
symptoms.  Further, in a June 2004 statement of the case 
(SOC), the RO informed the veteran of the rating schedule 
provisions that were relevant to his appeal, and provided him 
with an explanation as to why his claim had been denied.  
Dingess/Hartman, supra.

Under the circumstances, the Board finds that the above 
reverenced notice letters were sufficient for purposes of 
deciding the present appeal.  The Board notes that some of 
the required notice was not provided to the veteran until 
June 2004, after the RO entered its February 2003 decision on 
his claim.  Nevertheless, the veteran has now been provided 
with notice that is in compliance with the content 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  He has been afforded ample opportunity to 
respond to the notice, to submit evidence and argument, and 
to otherwise participate effectively in the processing of 
this appeal.  As the purpose of the notice requirement has 
been satisfied, no further corrective action is necessary.  
Additionally, the Board notes that while the RO did not 
notify the veteran about the criteria for award of an 
effective date, see Dingess/Hartman, supra, this issue is not 
before the Board.  Consequently, remand for re-adjudication 
is not required. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service and VA medical 
records have been obtained.  He was provided with PTSD 
examinations in July 1997, August 1998, December 2002, and 
June 2003, as well as regular treatment for his PTSD and 
other disorders.  The veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2005).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  A 30 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 30 
percent for the veteran's PTSD.

The Montrose Veteran's Medical Center
April 1997 to June 1997

The veteran had a long history of addiction to alcohol and 
drugs, and uncontrollable anger with violent incidents.  In 
March and April 1997, he was treated at the VA Medical Center 
(VAMC) at Montrose, New York, for alcohol detoxification and 
alcohol rehabilitation.  In May and June 1997 he participated 
in a residential PTSD program.

In the April 1997 summary upon discharge from the alcohol 
detoxification, the veteran was diagnosed with alcohol 
dependence with acute intoxication, cocaine and crack 
dependence, with moderate psychosocial problems.  A global 
assessment of functioning score (GAF) of 65 was assigned, and 
it was noted that the highest GAF score in the past year was 
65.  It was noted on admission that the veteran was 49 years 
old, non-service connected, competent to handle his funds, 
employed, with no history of previous psychiatric problems, 
but with a long history of drinking since age 24, and a 
history of cocaine and crack abuse for over five years.  He 
had been accepted for the alcohol rehabilitation unit, but 
had alcohol on his breath, so he first had to enter the 
detoxification unit.  He reported that he had used one quart 
of vodka and wine before the admission.  In the past, he had 
three detoxifications and one rehabilitation at the Bronx 
VAMC, and two driving while intoxicated charges.  He also had 
experienced five years of sobriety at some point in the past.  
On admission it was observed that the veteran was cooperative 
and in good contact with reality.  He presented no bizarre 
behavior.  He had the smell of alcohol on his breath.  He 
spoke coherently and relevantly.  His affect and mood were 
appropriate, and somewhat depressed.  He denied 
hallucinations, and was not delusional.  There was no overt 
thought disorder, and no cognitive function difficulties were 
observed.  His judgment and insight were fair.  He denied 
suicidal and homicidal ideation.  During the course of his 
hospitalization it was noted that he was treated for mild 
depression and insomnia.  He adjusted well to the ward, was 
obliging to the routine, took care of his activities of daily 
living, and he ate and slept well.  His attitude was sociable 
and pleasant, and he showed no gross thought disorder.  At 
the time of his discharge he was in good contact with 
reality, and his behavior and emotional reactions were 
appropriate.  He was fully detoxed, and he denied any 
suicidal or homicidal ideation.  It was noted that he was 
employable, and competent to handle his funds.   

In the April 1997 summary upon discharge from the substance 
abuse residential treatment program, the veteran was 
diagnosed with alcohol dependence, crack cocaine abuse in 
remission, dysthymic disorder, at a severe psychosocial level 
due to alcohol dependence, and a global (GAF) score of 55, 
noting that the highest GAF score in the past year was 65.  
On admission, it was noted that the veteran was oriented time 
three, and alert and cooperative.  His psychomotor activity 
was unremarkable.  His affect was appropriate.  There was no 
evidence of psychosis, and no suicidal or homicidal ideation.  
There were no hallucinations or delusions.  He was in no 
apparent distress.  It was noted that, during the program, he 
adjusted well, and participated in group and individual 
psychotherapy sessions.  He was able to deal with new 
concepts regarding relapse and anger.  On discharge it was 
noted that the veteran's condition was good, he was 
competent, was employed, and he was recommended for the PTSD 
program.  He received education regarding constructive ways 
to cope with his emotions, and ways of dealing with anger.

While in these programs, he learned about PTSD for the first 
time in his life, and he was referred to the Montrose VAMC's 
PTSD program.  In May and June 1997, the veteran was an 
inpatient in the Vietnam Veterans Evaluation and Treatment 
Program.  In a June 1997 discharge summary, the VA 
psychologist (Dr. Stang) noted that the veteran had reported 
that he had sought alcohol treatment after becoming 
increasingly nauseous from drinking, and had been given a 
warning by his job.  He had approximately 13 admissions to 
detoxification and rehabilitation, but never stayed sober for 
more than a year at a time.  He believed he had been drinking 
to medicate his PTSD symptoms for many years, but claimed he 
had not been aware of the disorder until it was brought to 
his attention in the prior alcohol rehabilitation program.  
As concerns his PTSD symptoms, the veteran reported that he 
had experienced repetitive nightmares which occurred monthly, 
weekly or more often.  He reported a history of panic attacks 
which seemed to come out of the blue.  He also reported that 
he became much angrier and more violent after returning from 
Vietnam.  He carried knives, and had committed several 
serious assaults, including a stabbing.  He had a history of 
carrying grudges, and had been involved at one point in 
trying to kill someone who cheated him in a drug transaction.  
He had done some prison time for a robbery in the 1970s, but 
had never been arrested since then.  

The veteran related his stress to his service in Vietnam from 
1967 to 1968 where he served as an infantryman.  He was 
ambushed several times.  He witnessed the deaths of several 
close friends, and the death of a commanding officer when he 
was blown up by a land mine.  He was involved in attacking 
villages where innocent people and their livestock were 
killed.  He said he has felt guilty about this for years, and 
has tried to suppress the memories.  He was wounded on a 
truck that was blown up, and spent several weeks in a field 
hospital.  In general, he was almost always on the front 
lines, and frequently in contact with the enemy and exposed 
to dead bodies.  He said that he currently suffers startle 
response to noises, particularly on the 4th of July.  He is 
also very sensitive to the smell of dead bodies.  He stated 
that since Vietnam he became "a nasty character," and has 
been overly obsessed with violence.

The VA psychologist observed that, on admission to the 
program, the veteran was alert and oriented, cooperative, and 
his affect was fully appropriate.  He reported some anxiety, 
but his affect in general appeared neutral.  His insight and 
judgment were fair, and his intelligence seemed above 
average.  He did not report any immediate medical problems.  
He denied any suicidal or homicidal ideation.  On discharge, 
the psychologist noted that the veteran wanted to receive 
follow-up care at the Bronx VAMC, that he was competent, and 
that he was employable and had worked many years as a clerk 
at a university in Manhattan.  The veteran reported that he 
had been experiencing increased nightmares as the result of 
his focus group participation.  The psychologist observed 
that the veteran did not appear particularly anxious at the 
time of his discharge.

The veteran was diagnosed with PTSD, alcohol dependence (in 
remission for 3 months), a moderate  psychosocial level, with 
a GAF score of 68.

The July 1997 VA Psychiatric Examination at Bronx VAMC

While in the PTSD treatment Program at the Montrose VAMC, in 
May 1997 the veteran filed his initial claim for service 
connection for PTSD.  In connection with his claim, the 
veteran was provided a compensation and pension (C&P) 
examination by a VA psychiatrist (Dr. Stern) at the Bronx 
VAMC in July 1997.  The psychiatrist noted that the veteran 
was a 49 year old non-service connected veteran who lived in 
Manhattan in a rental apartment by himself.  He had a full 
time job as a mail clerk at a university in Manhattan which 
he had held for about 16 years.  He had a history of poly 
substance dependence with multiple detoxifications and 
multiple relapses.  He had been hospitalized for 
detoxifications at the Bronx VAMC in November 1989, March 
1994, April 1996, and February 1997.  Each admission was 
primarily due to alcohol dependence and cocaine dependence.  
The recent treatment for substance abuse at the Montrose VAMC 
was noted, including completion of the PTSD program.  The 
veteran reported that after service he spent 3 years 
attending college studying visual arts, but did not obtain a 
degree.  From 1973 to 1981 he had multiple problems with the 
law, spent several years in jail on various charges, and held 
various jobs in between.  

The veteran reported similar traumatic stressors from his 
service in Vietnam as were noted by the VA psychologist in 
his June 1997 summary on discharge of the veteran from the 
Montrose VAMC PTSD program.  He reported that, after 
discharge from the service, he was not initially aware of any 
psychological impact from his service in Vietnam.  He said 
that his mother had always told him that he was changed by 
his experiences there.  He stated that upon his return from 
Vietnam he constantly got himself into trouble, and, in 
retrospect, he felt that he was looking for trouble to get 
himself shot.  He reported that at times he was not able to 
sleep, and more recently had felt depressed and estranged 
from his environment.  He felt that his recent participation 
in the PTSD program at the Montrose VAMC had made him more 
aware of his bad dreams about the war, and more aware of his 
problems with relations.  He often felt scared and anxious, 
always carried a knife, and felt that some of the crimes he 
had committed were just part of the impact the war has had on 
him.  He realized after his discharge from the PTSD program 
that his nocturnal lifestyle could have had something to do 
with his experience in Vietnam.

The VA psychiatrist observed that the veteran appeared to be 
in good physical health, well groomed, and looking well built 
and sporty.  He was fairly well related, appeared somewhat 
impatient and restless, and was fully alert and oriented.  He 
was fully compliant and cooperative with the interviewer's 
questions.  He was generally appropriate, but at times 
somewhat short and abrupt.  He often implied that violence, 
or disregard of laws and rules, had been a constant feature 
in his life.  The veteran reported that since he became 
sober, he felt increasingly depressed, and to some extent 
felt he had neglected himself.  The psychiatrist noted, 
however, that the veteran's affect did not appear to be 
depressed, that his affect was somewhat restricted, but not 
reactive.  He did not present any psychomotor retardation, 
and he denied any changes in weight, appetite, or sleep 
pattern.  Overall, he did not appear dysphoric.  There was no 
evidence of psychotic features.  He was not hallucinatory or 
delusional, and his thought process was not disordered.  He 
did not appear particularly anxious or fearful about the 
interview.  His ability to focus and shift attention was 
good.  His insight was good.  His judgment was fair.  His 
intelligence was judged to be above average with a fairly 
sophisticated vocabulary.  

In his summary, the psychiatrist noted that the veteran's 
symptoms were consistent with the difficulties encountered by 
someone who experiences a period of abstinence after a long 
period of substance dependence.  He opined that the veteran 
met the full criteria for alcohol dependence in partial 
remission, and cocaine dependence in partial remission.  He 
suggested that the veteran could benefit from individual 
counseling and monitoring for possible emerging depressive 
symptoms, but that he did not appear to require medication at 
that time.  The psychiatrist stated that the diagnosis of 
PTSD did not appear to be warranted based on his current 
evaluation because he did not have the discharge summary from 
the Montrose VAMC to review.  His diagnosis was that the 
veteran had alcohol dependence, cocaine dependence, and 
antisocial traits, at a mild psychosocial level, with a GAF 
score of 70.    

The August 1998 VA psychiatric Examination at Bronx VAMC

In an August 1997 decision, the RO granted the veteran 
service connection for PTSD with an evaluation of 10 percent.  
In June 1998, the veteran filed a statement with the RO 
saying that he was having a major problem with PTSD, and that 
it became a major problem after completing the 45 day 
program.  He requested additional assistance.  In response, 
the RO treated the statement as a request for increase, and 
provided him with another VA C&P psychiatric examination at 
the Bronx VAMC in August 1998. 

The Board notes that the VA psychiatrist (Dr. Bierer) only 
reviewed the veteran's inpatient and outpatient records from 
the Bronx VAMC, and apparently did not review the claims 
file, or the Montrose VAMC treatment records.  She noted that 
she had reviewed the previous July 1997 VA C&P psychiatric 
examination report by Dr. Stern, that she felt it was highly 
informative and accurate, and that the results of her 
examination concurred with the previous examiner's findings 
in every detail.  The veteran reported that he used PCP for 
his birthday in August 1997, and he had been continuously 
drinking since then.  He said he was drinking more than a 
quart of hard liquor a day.  He was about to lose his job of 
18 years due to erratic attendance.  He regularly disappeared 
during the middle of the day to drink and sleep.  He claimed 
he does not sleep in the evenings.  He was irritable in the 
mornings.  He had used small amounts of cocaine recently, but 
has not had any PCP since August 1997.  He intermittently 
stayed with his mother, his girlfriend, and at his own 
apartment.  He was leading an isolated life, and appeared to 
be getting more disheveled since the last examination.  He 
complained that he doesn't dress up any more, which was 
inconsistent with his previous pattern.  

The psychiatrist observed that the veteran appeared somewhat 
disheveled, was clearly inebriated, smelled of alcohol, and 
appeared marginally compensated.  He was pleasant and 
accommodative.  The examiner felt he was quite honest with 
her.  She opined that his complaints of dysphoria and 
tearfulness were real, but she felt they were diagnostically 
insignificant without the intervention of alcohol treatment.  
She noted that the veteran described having his PTSD symptoms 
worsened by the treatment at the Montrose VAMC.  He said that 
before he went to the program at Montrose, he was able to see 
Platoon 3 times, but since then he could not watch any more 
war movies.  He did not want to be exposed to human 
suffering, felt very fragile, had dreams that he was being 
chased, was tearful without know why, and felt socially 
isolated.   The psychiatrist noted that the veteran was 
attentive, although shaky.  He did not evidence any thought 
disorder, denied hallucinations and delusions, and he denied 
any suicidal ideation,  

The psychiatrist noted that the veteran's symptoms were 
consistent with PTSD, but his continued and severe alcohol 
abuse made it impossible to evaluate the severity of his 
stress symptoms per se.  She diagnosed the veteran with 
alcohol dependence, cocaine abuse, PCP abuse, antisocial 
traits, and a GAF score of 60.  

The December 2002 VA Psychiatric Examination at Bronx VAMC

In a November 1998 decision, noting that the only evidence 
relied upon was the August 1998 VA psychiatric examination by 
Dr. Bierer, the RO continued the veteran's evaluation for 
PTSD at 10 percent.  In November 2002 the veteran filed a 
claim for an increased rating for his PTSD, stating it had 
become worse.  Among other things, he also applied for a non 
service-connected pension.  In connection with this claim for 
increase, the veteran was afforded another VA psychiatric C&P 
examination in December 2002 at the Bronx VAMC.    

The VA psychiatrist (Dr. Radnitz) reported that he did not 
have a paper medical record to review, but that he did review 
several computerized notes, and the prior August 1998 C&P 
evaluation by Dr. Bierer.  He noted that the records showed 
that the veteran had gone through the intake process for 
substance abuse and psychological treatment on several 
occasions without following through.  He would also start 
programs, not attend fully, and then get dropped.  He was 
currently being seen in substance abuse services for alcohol, 
cocaine, and marijuana abuse.  In the August 1998 evaluation 
he had been intoxicated.  The veteran was not intoxicated at 
this interview, and reported that he had been totally 
substance free for about six or seven weeks.  He had been 
arrested three times since August 1998.  The first arrest in 
1999 for a fight, for which he plead guilty to assault and 
was given probation.  The second arrest was for possession of 
marijuana in May or June 2002, and he was sentenced to attend 
a program.  The third arrest was for cutting someone during a 
fight in June 2002, and the court action was still pending.  
He had lost his long term job in 1998, worked intermittently 
at various jobs, but had not worked for about a year.  He was 
involved in painting and other artistic endeavors.  It was 
noted in the progress notes that he sold about $1,000.00 
worth of art work.  He had not sought other work because he 
believed he would have to go to jail.  He had a girlfriend 
who he does not like, but hasn't chased her away yet.  He was 
getting along well with his family members, had a group of 
childhood friends and associates who he hung out with at the 
bar and on the street, as well as some enemies.  He spent his 
time at home working on art projects, hanging out on the 
street in the summer time, watching television, reading the 
newspaper, and going to the library.  He had continued to 
have periods of heavy drinking alternating with periods of 
sobriety, but claimed not to have had a drink since November 
2002.  Before that he would typically drink a quart of hard 
liquor, a six pack of beer, and three to four pints of wine 
on a daily basis.  He said he had only used cocaine in 
September 2002, and only occasionally before that time.  He 
smoked marijuana daily until about November 2002.  His 
medical problems included osteoporosis, arthritis of the leg 
and back, and scoliosis.  His history of violence was noted.  
The veteran said he gets into fights with people, but he had 
not attacked anyone since 1973.  In all the other cases, he 
claimed he was defending himself.  However, the examiner 
noted that the record showed he was provocative in his last 
fight by taunting the man he fought with.

The psychiatrist opined that it was difficult to determine if 
the veteran had experienced deterioration in functioning 
since the last examination in August 1998 because the 
psychiatrist was not able to do a full evaluation due to the 
veteran having been intoxicated.  He noted that his substance 
abuse had improved at least temporarily for the last six or 
seven weeks, a slight improvement over his last evaluation.  
However, he was employed, it appears by choice, and he had 
encountered significant legal problems.  He did not appear to 
have any close relationships.

The VA psychiatrist observed that the veteran presented 
himself as sloppily dressed, and appeared slightly younger 
than his stated age.  There was no evidence of impairment in 
thought process; he was logical and goal directed.  There 
were no hallucinations or delusions, although some paranoid 
ideation was noted.  Eye contact was good, and a good rapport 
was established.  The veteran admitted to occasional suicidal 
ideation, but no plan.  He said such thoughts were worse when 
he was drunk.  He also admitted to homicidal ideation, but no 
plan.  He was able to maintain minimal personal hygiene and 
other basic activities of daily living when he was sober.  He 
was oriented times three, and could register and recall 3 of 
3 objects.  He denied any obsessive or ritualistic behavior.  
His rate and flow of speech were unimpaired.  He did admit to 
having panic attacks, about two to three times per week.  He 
said they come out of the blue and last a few minutes.  The 
symptoms include increased anxiety, confusion, increased 
heart rate, hyperventilation, sweating, and shaking.  He 
appeared a little depressed with a restricted affect.  There 
appeared to be no problems with impulse control.  Other 
disorders include alcohol dependence, marijuana dependence, 
and a history of cocaine abuse.  The veteran said he sleeps 
only four hours at night, which he said was not enough.  He 
also sleeps during the day occasionally. 

As for the veteran's PTSD symptoms, the VA psychiatrist noted 
that the veteran admitted to being anxious when confronted 
with reminders of Vietnam.  He was uncomfortable when he saw 
some Asians smoking cigarettes out side the VA hospital.  He 
also admitted to an increased tendency toward violence.  He 
said he had nightmares every night about being executed.  He 
had dreams of trying to get away from something, but could 
not remember what it was.  He avoids watching films about 
human suffering, especially films about Jews in concentration 
camps.  He said that movies about the Vietnam War don't 
bother him as much because he had become used to them.  He 
said that the only movie that "hit the mark" was Platoon.  
He does not avoid Asians, but on the one occasion he was 
uncomfortable.  He avoids talking and thinking about Vietnam.  
He is isolative, anhedonic, and has a restricted range of 
affect.  He occasionally has a sense of foreshortened future 
feeling that he is going to die soon.  He denied any 
psychogenic amnesia.  He admitted to irritability, poor 
sleep, and concentration problems.  He admitted to being 
absent minded (but the examiner noted he did well at on the 
digit span test).  He said he is hypervigilant in some 
places, especially uptown where he has enemies.  He denied 
having an exaggerated startle response.  He did not have 
flashbacks, but feels anxious when he hears certain noises, 
particularly helicopters, and when he smells certain things.  
He had been hospitalized for alcohol withdrawal two to three 
times in the past three years, and he was presently engaged 
in psychological treatment for substance abuse.  He said he 
experiences PTSD symptoms once a week with no remissions.  
His treatment included group sessions every other day, weekly 
appointments with his therapist, and medications.  He 
completed the Mississippi scale for combat related PTSD and 
scored 116, which was above the cutoff of 107 (and consistent 
with a diagnosis of PTSD).

The VA psychiatrist's diagnostic impression was that the 
veteran had PTSD, alcohol dependence, marijuana dependence, a 
history of cocaine abuse; antisocial traits; physical 
illnesses including osteoporosis, arthritis in the leg and 
back, and scoliosis; and unemployment, a strained 
relationship with his girlfriend, and social isolation.  A 
GAF score of 65 was assigned due to PTSD, and 45 due to 
substance abuse.  He commented that in some respects it 
appeared as though the veteran's functioning had improved 
since the last time he was evaluated (in August 1998).  
Although he was not working, he was at least substance free.  
However, he was unemployed, had a felony charge hanging over 
his head, had a problematic relationship with his girlfriend, 
and had relatively few friends.  In those respects, it 
appeared as though his functioning had deteriorated.  In 
concluding, the psychiatrist said that it was unclear that 
the deterioration was due to the veteran's PTSD.  As 
concerned the veteran's employment situation and his violent 
temper, the psychiatrist opined that the deterioration was 
more likely due to his history of substance abuse.

The March and May 2003 Progress Notes at the Bronx VAMC

In March 2003 the veteran's regular treatment psychologist 
(William Davis, Ph.D.) at the Bronx VAMC entered a review of 
the veteran's treatment plan.  The veteran was described as a 
55 year old self-employed male artist.  The diagnosis was of 
alcohol dependency in remission, cocaine dependency in 
remission, cannabis abuse in remission; adjustment disorder 
with depressed mood; substance induced mood disorder, 
resolving; PTSD; personality disorder with impulsive 
aggressive features; inadequate finances; and a court date 
with possible imprisonment.  A current GAF score of 53 was 
assigned, noting the last score of 49 was assigned in May 
2002.

It was noted that the veteran continued to use either alcohol 
or marijuana until November 2002.  He has been abstinent 
since by his report, and as shown by tests.  He is determined 
to remain abstinent, and has attended orientation education 
courses where he has picked up skills for remaining 
abstinent.  He has an incentive to remain abstinent from 
marijuana use because he is on probation, but he is not fully 
convinced that it is bad for him.  Poor anger management was 
listed as a problem, as the veteran is charged with assault 
with a deadly weapon.  He continued to justify his poor anger 
management as being the fault of other people.  However, just 
today he has begun to have insight into his anger management 
style as being a result of PTSD.  In his concluding comments, 
the psychologist opined that the veteran's poor anger 
management was connected to his experience in Vietnam where 
he learned that the best way to survive was to attack head 
on. 

In a May 2003 interview with his regular treatment 
psychiatrist (Harold Koenigsberg, M.D.) at the Bronx VAMC, 
the veteran's medications were reviewed.  The veteran 
reported that he was not feeling depressed, and he felt the 
medication had helped a great deal with this problem.  His 
sleep is OK, and his appetite varies.  He recently got a pet 
dog, which he felt also helped with his mood.  He reported 
occasional waves of anxiety lasting about ten minutes, which 
were not associated with any particular cues, and were not 
the level of a panic attack.  He has occasional combat 
nightmares.  His flashbacks occur only very occasionally.  
The last one was a month or more ago when he saw a number of 
oriental workmen in this hospital.  He has learned more about 
his anger in group sessions.  He is not feeling generally 
angry or irritable.  He has not had any loss of control of 
his behavior due to anger.  He does not have any homicidal 
ideation.  His court case was still pending, and he was 
seeing a psychologist at Bellvue who had been recommended by 
his lawyer.  

The June 2003 VA Psychiatric Examination at the New York VAMC

In a February 2003 decision, the RO granted an increased 
rating for the veteran's PTSD from 10 percent to 30 percent, 
along with a non-service connected pension.  In May 2003 the 
veteran filed a NOD with the decision granting only an 
increase of 30 percent for his PTSD.  Accordingly, the 
veteran was afforded another VA PTSD evaluation during June 
2003 at the New York Harbor VAMC with a psychologist. 

The VA psychologist (Mary Riddle, Ph.D.) noted that the 
claims file was available and reviewed prior to the 
examination.  She repeated the veteran's history of substance 
dependence with multiple hospitalizations, and his history of 
multiple encounters for criminal offenses, basically 
recapping the prior examinations (already documented above).  
In this examination, the veteran reported that his last 
substance abuse inpatient rehabilitation was in November 
2002.  He was receiving substance abuse outpatient treatment, 
and PTSD treatment, at the Bronx VAMC.  He was currently on 
probation for three years.  He lived by himself with his dog, 
and had not worked since about 1998.  He stated that he spent 
his days watching television, working on art work, had no 
real friends, attended PTSD treatment in the Bronx, and 
supported himself with his service connected benefits.  

The psychologist noted that the veteran provided a long list 
of PTSD symptoms, which he stated were "better with 
medication."  He stated that symptoms which he felt had 
worsened since the last examination were depression, panic 
attacks which were increasing in frequency, sleep 
disturbance, nightmares, intense anger and irritability which 
manifests in violent acting out, flashbacks, generalized 
anxiety, low motivation, difficulty concentrating, avoidant 
behavior, isolation, disturbances of appetite, and paranoid 
ideation.

The psychologist observed that the veteran, then 55 years 
old, appeared younger than his stated age.  He arrived on 
time and unaccompanied for his examination.  He was neatly 
groomed and casually dressed (she noted the difference from 
the last examination report where he was observed to have 
been disheveled and possibly inebriated).  He was relatively 
well related, but slightly hostile.  He reported his dominant 
mood as being depressed, and he presented as quite anxious.  
His range of affect was constricted.  He reported vague 
complaints of auditory hallucinations, but his thought form 
was within normal limits, and his thought content was intact.  
The examiner noted that it was her impression that there was 
no evidence of psychotic process.  The veteran reported 
passive suicidal ideation when intoxicated, and he had a 
violent history.  He had no intent or plan to act on any 
homicidal thoughts.  However, when provoked he has a history 
of acting in a violent manner.  He denied visual 
hallucinations.  He was oriented to all three spheres.  His 
judgment and insight were deemed to be poor.

She stated that the veteran was capable of managing his 
financial affairs.  Her diagnostic impression was that the 
veteran had chronic PTSD, poly substance dependence in early 
full remission by report; antisocial features; and financial, 
occupational, and interpersonal difficulties.  A GAF score of 
50 was assigned. 

In the psychologist's concluding summary, she noted that past 
C&P examinations reflected that the impression that the 
veteran's substance abuse had significantly contributed to 
his interpersonal and occupational difficulties, and she 
concurred with that impression.  She further noted, however, 
that the veteran was sober for this examination, and that he 
did endorse an exacerbation of his PTSD symptoms, which he 
reported significantly impact his ability to function both 
occupationally and interpersonally.  Given his violent 
tendencies, it was her impression that the veteran would have 
great difficulty sustaining employment.  Until those issues 
were addressed within his psychiatric treatment, he would 
have problems in that area.  Those issues would also 
significantly impact his ability to sustain meaningful 
interpersonal relationships.  Her impression was that the 
veteran has PTSD, but his antisocial traits, as well as his 
ongoing substance abuse problems, all contributed to his 
being rather severely psychiatrically incapacitated.  She 
opined that all of his issues were interlinked, and it would 
be impossible to tease out to what degree one particular 
aspect of the veteran's profile affected his functioning, but 
at the present he was quite significantly impaired because of 
his psychiatric difficulties.   
 
The December 2003 to March 2005 Progress Notes
at the Bronx VAMC

Review of the latest progress notes in the claims file showed 
that the veteran was attending weekly group sessions in the 
Bronx VAMC's substance abuse treatment program (because he 
was on probation).  He was consulting his psychologist 
(William Davis, Ph.D.), and his psychiatrist (Harold 
Koenigsberg, M.D.) about once a month.  In about June 2004, 
he had been able to resolve his criminal case (assault with a 
deadly weapon) with only a suspended sentence, which created 
another incentive for him to remain on good behavior.  He had 
been participating in a PTSD clinic, but dropped out in about 
August 2004 because he was re-assigned to an evening group.  
He had remained abstinent as of March 2005.

In August 2004 the veteran was completing a computer course, 
and was applying to VA for rehabilitation training.  He told 
Dr. Davis that he wanted to use his artistic inclinations, 
but was also thinking of re-applying to the Post Office.  In 
a September 2004 reply letter to a VA psychologist who had 
requested information about the veteran, Dr. Davis said, 
among other things, that the main PTSD symptoms he had 
observed were anxiety, irritability, poor sleep, nightmares, 
depression, and emotional distance.  The poor sleep, 
depression, and irritability had improved markedly with 
treatment.  He opined that the veteran was ready to undertake 
competitive training, noting his concerns about possible 
relapse, but concluded that, provided he remains abstinent, 
he could tolerate a full time work schedule.
Subsequently, the veteran reported that he was starting an 18 
month course in computer graphics in October 2004.  In a 
September 2004 interview with Dr. Koenigsberg, the veteran 
reported that he had been doing "pretty good."  He felt 
mildly depressed at times over financial problems.  His sleep 
was "not great, but OK."  His appetite was good.  He did 
not feel irritable or angry, and had experienced no loss of 
control of his aggression.  He denied any suicidal or 
homicidal ideation.  He was enthusiastic about starting his 
new courses, and hoped to put together a show of his works at 
completion.  He thought he continued to have combat related 
nightmares, but did not remember any of his dreams.  It was 
noted that the veteran's last GAF score was 50 in October 
2003 by Dr. Davis.

In October 2004 the veteran reported to both Dr. Davis and 
Dr. Koenigsberg that he was doing well, and was remaining 
abstinent.  He felt some satisfaction that he was finally 
getting something in exchange for his service in Vietnam (the 
18 month computer graphics course paid for by VA).  He was 
bitter, saying "they turned me into a criminal," meaning he 
had to kill in order to survive in Vietnam.  He felt he was 
breaking the commandment, "thou shall not kill."  He said 
he was angry at the United States Army all the time he was in 
Vietnam, and is still angry.  However, he was currently 
focused on his art, and eager to pursue it.

In November 2004, Dr. Davis noted that the veteran said he 
was doing well, and he was dressed in a sharp outfit.  He 
seemed to be in a good mood, and felt no desire to drink.  He 
knew that the stakes were high if he did drink (possible 
seven years in prison).  He was going to complete pre-
probation in May 2005, and then would be sentenced to 5 years 
probation.  He did not go for PTSD treatment.  As for his 
PTSD symptoms, the veteran reported occasional dreams where 
he was being chased, and some where he stands and fights.  In 
one dream there was a verbal altercation, and then a fight, 
similar to his recent criminal incident.  He spoke of his 
love of going to dances, and said he was saving to buy a 
leather coat.  

In February 2005, the veteran reported in a telephone call to 
Dr. Davis that he had made the Dean's list, and that he had 
stopped smoking.  In a March 2005 interview with Dr. Davis, 
the veteran reported feeling depressed.  He felt listless, 
and had fallen behind in his studies.  He had stopped taking 
one of his antidepressant medications in December 2004, and 
Dr. Davis speculated that could be the reason for the 
veteran's problem.  The veteran reported that he had bad 
dreams, but could not remember them.  He was not sure whether 
their content was related to Vietnam.  He had fallen out of 
bed.

In a March 2005 interview (the last progress note in the 
claims file) with a different psychiatrist, Kenneth R. Cohen. 
M.D., the veteran reported that he had remained abstinent, 
his mood had been mostly neutral, and he had not been 
anhedonic or irritable.  He continued to have difficulty 
sleeping, with occasional war dreams.  He was enjoying his 
computer graphics classes, but lately had felt either a lack 
of energy, or had been procrastinating with assignments.  
There had been no further aggressive episodes.  Dr. Cohen 
observed that the veteran was awake, fully oriented, and 
handsomely dressed.  His speech appeared to be slightly 
pressured.  No psychomotor agitation or retardation was 
observed.  His mood was friendly, cooperative, and animated.  
He did not evidence delusions or hallucinations, or suicidal 
or aggressive ideas or impulses.  No thought disorder was 
observed.   The veteran described his artistic productivity 
as coming in spurts.  He was unclear as to whether he had 
racing thoughts, or excessive energy, or insomnia during 
these spurts.  He reported no family history of bipolar 
disorder.  Dr. Cohen's diagnostic impression was that the 
veteran had good control of his PTSD symptoms, his substance 
abuse was in remission, and he could possibly have bipolar II 
disorder.   No GAF score was assigned.  

Analysis

The Board notes that the record contains a long history of 
psychiatric evaluations and treatment reports beginning in 
April 1997 and ending in March 2005.  They relate to the 
veteran's substance abuse problems, and his PTSD, which the 
examiners have found difficult to evaluate separately.  It is 
the responsibility of the Board to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.
See 38 C.F.R. § 4.2 (2005).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an increased rating higher than 30 percent 
for the veteran's PTSD.  

In reconciling the various psychiatric examinations and 
treatment reports, the Board is persuaded by the examiners' 
objective observations of the veteran's demeanor, which are 
rather constant throughout the record, as well as the 
difference in objectively observed PTSD symptoms before the 
veteran became abstinent, and after he became abstinent.

On admission to the Montrose VAMC detoxification program in 
April 1997, with the smell of alcohol on his breath (at one 
of his lowest points having been pressured to enter the 
program by his employer), the veteran was observed to be 
cooperative, in good contact with reality, presenting no 
bizarre behavior, and speaking coherently and relevantly.  
His affect and mood were appropriate, though somewhat 
depressed.  He denied hallucinations, and was not delusional.  
No thought disorder and no cognitive function difficulties 
were observed.  His judgment and insight were fair.  He 
denied suicidal and homicidal ideation.  Such observations 
remain consistent with little variation throughout the 
record.  

During his May to June 1997 participation in the Montrose 
VAMC PTSD program, the veteran reported that he had 
experienced repetitive nightmares which would sometimes occur 
monthly, weekly, or more often.  He reported a history of 
panic attacks which seemed to come out of the blue.  He also 
reported that he became much angrier and more violent after 
returning from Vietnam.  He carried knives, and had committed 
several serious assaults, including a stabbing.  He had a 
history of carrying grudges, and had been involved at one 
point in trying to kill someone who cheated him in a drug 
transaction.  He had done some prison time for a robbery in 
the 1970s, but had never been arrested since then.

In the December 2002 C&P examination, Dr. Radnitz observed 
that the veteran presented himself as sloppily dressed, and 
appeared slightly younger than his stated age.  There was no 
evidence of impairment in thought process; he was logical and 
goal directed.  There were no hallucinations or delusions, 
although some paranoid ideation was noted.  Eye contact was 
good, and a good rapport was established.  The veteran 
admitted to occasional suicidal ideation, but no plan.  He 
said such thoughts were worse when he was drunk.  He also 
admitted to homicidal ideation, but no plan.  He was able to 
maintain minimal personal hygiene and other basic activities 
of daily living when he was sober.  He was oriented times 
three, and could register and recall 3 of 3 objects.  He 
denied any obsessive or ritualistic behavior.  His rate and 
flow of speech were unimpaired. He appeared a little 
depressed with a restricted affect.  There appeared to be no 
problems with impulse control. 

Dr. Radnitz noted that the veteran admitted to being anxious 
when confronted with reminders of Vietnam.  He was 
uncomfortable when he saw some Asians smoking cigarettes 
outside the VA hospital.  He also admitted to an increased 
tendency toward violence.  He said he had nightmares every 
night about being executed.  He had dreams of trying to get 
away from something, but could not remember what it was.  He 
avoided watching films about human suffering, especially 
films about Jews in concentration camps.  He said that movies 
about the Vietnam War didn't bother him as much because he 
had become used to them.  He said that the only movie that 
"hit the mark" was Platoon.  He did not avoid Asians, but 
on the one occasion he felt uncomfortable.  He avoided 
talking and thinking about Vietnam.  He was isolative, 
anhedonic, and had a restricted range of affect.  He 
occasionally had a sense of foreshortened future feeling that 
he was going to die soon.  He denied any psychogenic amnesia.  
He admitted to irritability, poor sleep, and concentration 
problems.  He admitted to being absent minded (but the 
examiner noted he did well at on the digit span test).  He 
said he was hypervigilant in some places, especially uptown 
where he had enemies.  He denied having an exaggerated 
startle response.  He did not have flashbacks, but felt 
anxious when he heard certain noises, particularly 
helicopters, and when he smelled certain things.
 
In Dr. Davis's September 2004 letter report to the RO 
(apparently in support of the veteran's application for VA 
rehabilitation benefits for taking an 18 month computer 
graphics course), he stated that the main PTSD symptoms he 
had observed were anxiety, irritability, poor sleep, 
nightmares, depression, and emotional distance.  The poor 
sleep, depression, and irritability had improved markedly 
with treatment.  He opined that the veteran was ready to 
undertake competitive training, noting his concerns about 
possible relapse, but concluding that, provided he remains 
abstinent, he could tolerate a full time work schedule.

In a September 2004 interview with Dr. Koenigsberg, the 
veteran reported that he had been doing "pretty good."  He 
felt mildly depressed at times over financial problems.  His 
sleep was "not great, but OK."  His appetite was good.  He 
did not feel irritable or angry, and had experienced no loss 
of control of his aggression.  He denied any suicidal or 
homicidal ideation.  He was enthusiastic about starting his 
new courses, and hoped to put together a show of his works at 
completion.  He thought he continued to have combat related 
nightmares, but did not remember any of his dreams.

In a March 2005 interview with Dr. Cohen, the veteran 
reported that he had remained abstinent, his mood had been 
mostly neutral, and he had not been anhedonic or irritable.  
He continued to have difficulty sleeping, with occasional war 
dreams.  He was enjoying his computer graphics classes, but 
lately had felt either a lack of energy, or had been 
procrastinating with assignments.  There had been no further 
aggressive episodes.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not otherwise include impairment in functioning due to 
physical (or environmental) limitations.  There is no 
question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
in the present case the GAF scores assigned to the veteran 
have ranged from 70 to 45 (in one instance 45 was assigned 
only for substance abuse in December 2002 by Dr. Radnitz).

The Board notes that the highest GAF scores were assigned 
during the period April 1997 to December 2002 when the 
veteran was struggling to overcome his addictions, and to 
understand his PTSD.  In April 1997 on discharge from the 
detoxification program, the veteran's GAF score was 65.  In 
April 1997 on discharge from the alcohol rehabilitation 
program, a score of 55 was assigned.  In June 1997 on 
discharge from the PTSD program, Dr. Stang assigned a score 
of 68.  In July 1997, Dr. Stern, whose evaluation was limited 
to substance abuse, assigned a GAF score of 70.  In August 
1998, in the examination where the veteran reported 
inebriated, Dr. Bierer assigned a GAF score of 60.  In Dr. 
Radnitz's December 2002 evaluation, the only one where an 
attempt was made to evaluate the veteran's PTSD separately 
from his substance abuse, a GAF of 65 was assigned for the 
veteran's PTSD, and 45 for his substance abuse.  In June 
2003, Dr. Riddle said she could not separate the veteran's 
PTSD and his substance abuse, and a GAF score of 50 was 
assigned.

Aside from Dr. Riddle's score of 50, the lower GAF scores 
have been assigned by therapists in the Bronx VAMC's 
substance abuse treatment program.  In a summary report by a 
social worker in February 2002, it was noted that the last 
assigned GAF score was 48 in December 2001.  In a summary of 
a September 2002 interview with the veteran, Dr. Davis (who 
was in charge of the program) recommended that he be admitted 
to the substance abuse program, and assigned a GAF score of 
49.  In March 2003 Dr. Davis assigned a GAF score of 53, 
noting the last score of 49 had had been assigned in May 
2002.  In September 2004 Dr. Koenigsberg noted that the last 
GAF score of 50 had been assigned by Dr. Davis in October 
2003.  Review of the progress notes from September 2004 to 
March 2005 revealed no new assignment of a GAF score.   

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 41 to 50 is indicative of "serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  A GAF score of 51 to 60 is indicative of 
"moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers."  A GAF score 
of 61 to 70 is indicative of "Some mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational or school functioning . . . , but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."

In his July 2004 statement, accepted in lieu of a VA Form 9, 
the veteran contended that his PTSD was getting worse.  He 
said that he had a major problem sleeping, his stress 
medications had been tripled and did not seem very effective, 
he had panic attacks for no reason when he was alone, noises 
startled him in the night, and he was seeing strange 
movements out of the corners of his eyes.  He requested an 
increased rating for his PTSD because he had suffered 
silently for over 30 years from this psychological problem 
that has affected his whole adult life, and did not allow him 
to reach his full potential due to self-medication and 
feelings of guilt.  

It is the Board's determination, however, that review of the 
record does not support the veteran's contentions.  The 
record shows that the veteran has suffered severe 
occupational and social impairment due to his long history of 
alcohol, cocaine, and marijuana dependence, currently in 
remission.  When the veteran was sober from April 1997 
forward, his psychological symptoms were revealed as only 
mild to moderate.  They appear to have further improved to 
the extent that he became abstinent after about November 
2002.  The Board also notes that, while the veteran remained 
in the substance abuse treatment program, he stopped going to 
the PTSD clinic in about August 2004.  After about June 2004, 
when the veteran was relieved that he only received a 
sentence of probation instead of prison for his June 2002 
assault with a deadly weapon charge, the veteran's attention 
became more focused on his budding art career, completion of 
a computer course, and embarking on an 18 month computer 
graphic course.  In his September 2004 letter to VA, Dr. 
Davis opined that the veteran, provided he remained 
abstinent, could tolerate a full time work schedule.

While recognizing that the veteran has suffered some 
occupational and social impairment in functioning due to his 
PTSD, the Board concludes that the veteran's PTSD symptoms do 
not rise to the level which would warrant a higher 50 percent 
evaluation under the applicable criteria.  He does not 
exhibit, for example, flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
or disturbances of motivation or mood.  He has not exhibited 
most of the symptoms that are described for a 70 percent 
evaluation, i.e., suicidal ideation; obsessional rituals 
which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; and neglect of personal appearance 
and hygiene.  The Board notes that the most serious 
psychological symptom the veteran has exhibited has been his 
history of anger management problems that have resulted in 
violence with criminal consequences.  While that problem may 
be related to his experience in Vietnam, the Board concludes 
that the extent to which it is related to his PTSD is 
obscured by his substance abuse problem.  

The Board also notes that the GAF scores in the range of 60 
to 70 assigned in the period April 1997 to December 2002, 
assigned while the veteran's substance abuse and PTSD 
symptoms were basically inseparable, more closely reflect the 
current 30 percent evaluation for the veterans's PTSD.  In 
December 2002 Dr. Radnitz did assign separate GAF scores of 
65 for PTSD, and 45 for substance abuse.  The Board 
determines that the lower scores of 48 to 53 are more 
reflective of those that would be expected from therapists 
regularly evaluating the veteran in the substance abuse 
program in light of his unemployment, the pending criminal 
charge, the subsequent sentence of long probation, and his 
fragile state of remaining abstinent.  

The Board acknowledges that the veteran suffers from severe 
psychological problems, as diagnosed in June 2003 by Dr. 
Riddle when she assigned a GAF score of 50 stating that she 
was unable to separate the veteran's PTSD from his substance 
abuse.  However, after considering the totality of the 
evidence and for the reasons described in the preceding 
several paragraphs, the Board concludes that the evidence of 
record demonstrates that the severity of the symptoms 
associated with PTSD and the severity associated with 
substance abuse is distinguishable in this case, as shown by 
the medical records which reflect a decline in the severity 
of symptomatology during abstinence.  Based on this evidence, 
the Board determines that the veteran's severe impairments 
have been primarily due to his substance abuse.  Cf. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding 
Board's decision where, medical evidence did not 
differentiate between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA 
responding to commenters by noting that, when it is not 
possible to separate the effects of conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition).  For all the 
foregoing reasons, the Board finds that the veteran's PTSD 
has met the criteria for an initial 30 percent, but no 
higher, rating.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, for the 
reasons discussed above, that the criteria for a rating in 
excess of 30 percent for PTSD have not been met since the 
time that the veteran was awarded an increased rating to 30 
percent in February 2003.  A "staged rating" is not 
warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's PTSD claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Board acknowledges that the veteran 
participated in a residential PTSD treatment program at the 
Montrose VAMC during May and June 1997, the discharge summary 
showed his PTSD symptoms to be mild with a GAF score of 68, 
and his symptoms continued to be mild and improving up to 
March 2005.  There is nothing in the record to suggest that 
his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  


ORDER

An increased rating for PTSD, currently evaluated at 30 
percent, is denied.      


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


